Citation Nr: 1146097	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  15-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for paranoid schizophrenia, or other acquired psychiatric disorder. 

2.  Entitlement to service connection for paranoid schizophrenia, or other acquired psychiatric disorder. 

3.  Entitlement to service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

As further addressed below, it appears that the claimant potentially performed active duty for training (hereinafter: ACDUTRA) from February to August 1969, and then additional ACDUTRA from June 6 to June 21, 1970, July 8 to 23, 1972, and from July 21 to August 4, 1973. 

This appeal arises to the Board of Veterans' Appeals (Board) from August 2004 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that determined that new and material evidence had not been submitted and then denied applications to reopen claims for service connection for a back disorder and for service connection for paranoid schizophrenia.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Because of that holding, the Board has re-characterized the claim for service connection for paranoid schizophrenia to one of service connection for paranoid schizophrenia or other acquired psychiatric disorder.

In April 2008, the Board reopened the claim for service connection for a back disorder and then remanded the case for development and re-adjudication.  In June 2010, the Board again remanded the case for development. 

Service connection for a back disorder and service connection for paranoid schizophrenia, or other acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of August 1983, the RO denied service connection for a nervous condition and properly notified the appellant of that decision.  

2.  The appellant did not appeal the August 1983 decision and it became final.

3.  Evidence received at the RO since the August 1983 rating decision is so significant that it must be considered in order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The August 1983 RO rating decision, which denied service connection for a nervous condition, is final.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.29, 19.192 (1983).  

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a nervous condition, now claimed paranoid schizophrenia or other acquired psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the application to reopen a service connection claim, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and material Evidence for an Acquired Psychiatric Disorder 

In an August 1983 rating decision, the RO denied a claim for service connection for a nervous condition.  The appellant (then unrepresented) was notified of that action in a letter from the RO, and did submit a notice of disagreement (hereinafter: NOD).  However, after the RO issued a statement of the case (hereinafter: SOC), appellant failed to submit a substantive appeal and the case was closed.  Thus, the August 1983 rating decision became final absent further timely appeal.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.29, 19.192 (1983).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2011).

38 C.F.R. § 3.156(a) (2011) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  

The claimant requested that this service connection claim be reopened in April 1986; however, the claim was not processed until January 2004, when the claimant again requested that the claim be reopened.  Because the claim to reopen was received prior to the effective date of the revision, it will be evaluated using the earlier-possibly more liberal-version of the regulation, which states that new and material evidence is evidence that has not been previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant and that, by itself, or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  More recently, the Court added that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the August 1983 RO rating decision includes service treatment records (STRs), an original claim for benefits received in February 1983, a few private medical records, and a Social Security Administration (SSA) decision.  

The STRs are silent for any psychiatric-related complaint.  The STRS include a March 1973-dated medical history questionnaire on which the claimant checked "NO" to a history of nervous trouble of any sort.  

An SSA decision, dated in August 1980, reflects entitlement to supplemental security income (SSI) beginning in July 1980, but does not state the basis for entitlement to SSI.  

In February 1983, the claimant requested service connection for paranoid schizophrenia, which he claimed had arisen in 1976 or 1977.  

In June 1983, a private physician reported having seen the claimant for the first time on June 11, 1982.  Thereafter, he was seen several times for allergic rhinitis.  In June 1982, the claimant had given a history of a nervous breakdown in 1980.  A July 1983-dated letter from South Beach Psychiatric Center reflects that the claimant was admitted to the Center in April 1980 with symptoms of withdrawal and isolation.  His judgment was poor and his insight was limited.  The psychiatrist opined that the claimant was not employable.

In August 1983, the RO denied service connection for a nervous condition on the basis that schizophrenia was not shown during ACDUTRA or within one year of discharge.  Because the claimant did not complete his appeal of that issue, the August 1983 rating decision became final.

The Board must review the evidence submitted since the final August 1983 RO rating decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim, whether it results in a more complete record for evaluating the service connection claim, or, when considered with the old evidence, it would at least trigger the Secretary's duty to provide a medical opinion.  

The evidence submitted since the August 1983 RO decision includes a December 1990-dated letter from Brooklyn Center for Psychiatric Therapy.  The letter notes that the claimant has received treatment there since March 1984.  The letter notes that the claimant has a long history of chronic anxiety.  This suggests that there might be a relationship between ACDUTRA and an anxiety disorder.

This evidence is new because it had not been considered in the prior rating decision.  It is material because, when considered with the old evidence, it triggers the Secretary's duty to obtain a medical opinion concerning the nature and etiology of any existing psychiatric disorder.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board concludes that the newly submitted evidence is new and material.  Where new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for paranoid schizophrenia, or other acquired psychiatric disability, must be granted.  


REMAND

The claimant's status is in question, as there is conflicting evidence concerning whether he has performed "active military service" as defined at 38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  Records obtained from the National Personnel Records Center (hereinafter: NPRC) reflect that the claimant enlisted in the Marine Corps Reserve, rather than the United States Marine Corps, and that he served in a training status, that is, ACDUTRA; however, an MC Form 118(3)-PD, Record of Service, reflects that the claimant was assigned to "extended active duty" for a short time period and then released from "extended active duty."  This suggests active military service, as defined at 38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  

Furthermore, a VA Form 21-8947, Compensation and Pension Award, dated 07-20-09, reflects that the RO has awarded the claimant a VA pension benefit, which is available only to those who have attained "veteran" status.  

Verification of the claimant's possible veteran status is necessary to ensure that the correct service connection regulation is considered.  In Biggins v. Derwinski, 1 Vet. App. 474 (1991), the Court explained that whether an appellant who served on active duty for training is entitled to the benefit of the presumptions of service connection for chronic diseases set forth at 38 C.F.R. §§  3.307, 3.309 involves "no less than four distinct but interlocking substantive and definitional statutes."  First, according to 8 U.S.C.A. § 1112, the individual must have served 90 days or more during a period of war.  Second, 38 U.S.C.A. § 1137, extends that provision to any active military service after December 31, 1946.  Third, 38 U.S.C.A. § 101 (2) defines "veteran"as one who served in the active military service and who was discharged under conditions other than dishonorable.  Fourth, 38 U.S.C.A. § 101 (24) defines active military service to include any period of active duty for training during which the individual was disabled or died from disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from disease or injury incurred in or aggravated in the line of duty. 

In Smith v. Shinseki, 24 Vet. App. 40 (2010), the Court more recently concluded that it is clear from the language of 38 U.S.C. §§ 101 and 1112-1137 that a claimant whose claim involves a period of ACDUTRA can never be entitled to presumptive service connection, as set forth at 38 U.S.C.A. § 1112.  The Court emphasizes that the presumption of service connection applies when there is no evidence that a condition was incurred in or aggravated by active service, in contrast to claims based on ACDUTRA status which require some evidence the condition was incurred in or aggravated in the line of duty.  See 38 U.S.C. § 101(24)(B).

The Smith Court also held that the presumption of aggravation does not apply to claims for service connection based on a period of ACDUTRA.  The Court reasoned that because "active military, naval or air service" is a prerequisite for benefits based on aggravation under 38 U.S.C. § 1153, and 38 U.S.C. 101(24) defines this phrase differently for periods of ACDUTRA (requiring aggravation to occur in the line of duty), the presumption of aggravation cannot attach.

Thus, the determination of whether a statutory presumption of service connection should be considered depends on accurate information concerning the claimant's status.  The claims files reflect that the Board's June 2010 Remand instruction was not completed.  There is no service department verification of each period of claimed military service with which to determine whether each period was active military service, ACDUTRA, or inactive duty training.  The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the NPRC and/or the appropriate Reserve Component verify all periods of claimed military service and determine whether these periods are active military service or ACDUTRA.  

2.  Following the above, the AMC should make arrangements for a psychiatric examination by an appropriate mental health care provider.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, examine the claimant, and offer an Axis I diagnosis, if appropriate.  

For each Axis I diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disease was caused by any military service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for service connection for a back disorder and for an acquired psychiatric disorder.  If the benefits sought remain denied, the claimant and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the claimant is required until he receives further notice; however, the claimant is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The claimant may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


